NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-50001

                Plaintiff-Appellee,             D.C. No.
                                                2:15-cr-00508-DSF-1
 v.

CHARLES EDWARD DOYLE, AKA                       MEMORANDUM*
Chuck,

                Defendant-Appellant.


UNITED STATES OF AMERICA,                       No.    17-50002

                Plaintiff-Appellee,             D.C. No.
                                                2:15-cr-00507-DSF-1
 v.

CHARLES EDWARD DOYLE, AKA
Chuck,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    Dale S. Fischer, District Judge, Presiding




      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                        Argued and Submitted July 9, 2018
                              Pasadena, California

Before: PAEZ, FISHER,** and CHRISTEN, Circuit Judges.

      Charles Doyle contends that the district court was required to recuse itself

from his cases and to grant his motion to preclude further prosecution. As the

parties are familiar with the facts, we do not recount them here. We affirm.

      1. Involvement by judges in the funding and oversight of defense counsel

appointed under the Criminal Justice Act (CJA) does not create a personal bias or

conflict of interest, nor the appearance of bias or conflict. Grounds for recusal

generally must be extrajudicial. See United States v. Holland, 519 F.3d 909, 913–

14 (9th Cir. 2008); Mayes v. Leipziger, 729 F.2d 605, 607 (9th Cir. 1984). CJA

administration—like other administrative duties of judges—is a judicial matter that

does not create a basis for recusal. Cf. Cordoza v. Pac. States Steel Corp., 320
F.3d 989, 1000 (9th Cir. 2003); Duckworth v. Dep’t of Navy, 974 F.2d 1140, 1143

(9th Cir. 1992) (Wallace, C.J.). The district court’s statements and actions here

were judicial or administrative. Nor has Doyle shown that the court had a personal

interest—financial or otherwise—in these cases. Cf. Tumey v. Ohio, 273 U.S. 510,




      **
        The Honorable D. Michael Fisher, United States Circuit Judge for the U.S.
Court of Appeals for the Third Circuit, sitting by designation.

                                          2
522–23 (1927). The district court therefore did not abuse its discretion in

concluding that it lacked a bias or conflict requiring recusal.

      2. Doyle offers several potential grounds for his motion to preclude further

prosecution; none are persuasive.

      To the extent Doyle contends that CJA administration in the Central District

violates due process, we review de novo, see United States v. Ridgway, 300 F.3d
1153, 1155 (9th Cir. 2002), and reject this claim. A court may not, consistent with

due process, decide a case in which it has a “direct, personal, substantial pecuniary

interest” or in which its institutional responsibilities would strongly motivate it to

rule in a way that would aid the institution. Alpha Epsilon Phi Tau Chapter Hous.

Ass’n v. City of Berkeley, 114 F.3d 840, 844 (9th Cir. 1997) (quoting Tumey, 273
U.S. at 523). As explained above, Doyle has not shown that the district court had a

personal financial interest in these cases. Nor has Doyle shown that CJA

administration gave the district court a strong institutional interest in ruling a

particular way in his cases.

      To the extent Doyle asserts that CJA administration itself constitutes

structural error, and thereby requires reversal regardless of whether it affected his

case, he is likewise incorrect. Defendants with appointed counsel are entitled to

the effective assistance of that counsel, not to counsel of their choice or counsel




                                           3
funded via a mechanism of their choosing. See Caplin & Drysdale, Chartered v.

United States, 491 U.S. 617, 624 (1989).

      Counsel for Doyle disclaimed any argument based on ineffective assistance

of counsel. In any event, Doyle has not identified limitations on the representation

he received or pointed to any particular harm he suffered as a result of the Central

District’s CJA program. Therefore, regardless of the precise contours of Doyle’s

claims or of the relief that he seeks, the district court did not abuse its discretion in

denying Doyle’s motion to preclude further prosecution.

      AFFIRMED.




                                            4